DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 6-7, 9-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thornburg et al. (US 2018/0232959 A1).
Regarding claim 1, Thornburg discloses a method comprising:
obtaining raw data  from a data source onboard an asset (receive raw data from vehicle ECU, step 602);
monitoring the raw data for satisfaction of a simplified data capture trigger (at 604, the ECG 110 may identify the type of raw data; paragraph [0043]);
when the simplified data (raw data, paragraph [0053]) capture trigger is satisfied, performing a dataset simplification algorithm (decode method for the type of raw data; [0044]) on the raw data to generate a simplified set of raw data, and logging the simplified set of raw data;
monitoring the raw data for satisfaction of a rich data capture trigger (the raw data may be made available in an information flow (rich data) for use by advanced systems of the vehicle 102 or by remote cloud services in commutation with the vehicle 102 over the network 202; [0047]); when the rich data capture trigger is satisfied, identifying and logging an unsimplified block of raw data for rich data analysis (ECG 110 transforms the raw data into rich data, paragraph [0017), the unsimplified block of raw data spanning a data window that covers a time at which the rich data capture trigger was satisfied, the unsimplified block of raw data containing raw data that is additional to the raw data contained in the simplified set of raw data; and
transmitting (using connectivity controller 104-1 such as telematics control unit (TCU); paragraph [22]) the simplified set of raw data and the unsimplified block of raw data to a server (cloud server, paragraph [0050]); see figures 1A, 1B, 3 and 6.
Thornburg does not clearly teach classifying the raw data into simplified and rich data using a trigger value. However, Thornburg teaches the ECG transforms the raw data (which is simple data; see paragraph [0053]) into rich data (paragraph [0017]) since modern consumer electronics interfaces are built around rich data flows in which data is sent within containers that provide context and response methods for the contained data (paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thornburg by classifying to raw data into simple and rich data using the ECG using critical values as suggested by Thornburg to make the data available for advanced electronic interfaces.
Regarding claim 2, wherein: monitoring the raw data for satisfaction of the rich data capture trigger (classification of data into simple and rich data by the ECG) comprises evaluating the rich data capture trigger for a first data type (such as vehicle speed, current audio source, oil life etc.; paragraph [0040]); and the unsimplified block of raw data comprises raw data of the first data type.
Regarding claim 4, wherein the unsimplified block of raw data further comprises raw data of a second data type (any other type from the list of types listed above) different from the first data type.
Regarding claim 6, wherein the asset comprises a vehicle (102), the first data type comprises vehicle accelerometer data (etc. in paragraph [0040] suggests vehicle acceleration), and wherein the second data type comprises vehicle speed (paragraph [0040])data or vehicle location data.

Regarding claim 7, wherein the simplified set of raw data is to be processed for telematics services (104, paragraph [0022]), and wherein the method further comprises flagging the unsimplified block of raw data for rich data analysis separate from processing of the simplified set of raw data for the telematics services.
Regarding claim 12, wherein the data source comprises one or more of:
an onboard diagnostic port (108) of the asset (102);
a locating device of the asset (GPS);
a locating device of an asset tracking device onboard the asset;
a sensor of the asset; and
a sensor of an asset tracking device onboard the asset.
Regarding claim 10, further comprising buffering the raw data (120) in a raw data buffer where the raw data is monitored for satisfaction of the simplified data capture trigger and the rich data capture trigger.
Regarding claim 12, Thornburg discloses an asset tracking device comprising: an interface layer to obtain raw data  (602) from a data source onboard an asset (102); a memory (114) to store the raw data; a controller (ECG 110) to execute simplified data capture instructions to: monitor the raw data for satisfaction of a simplified data capture trigger; and when the simplified data capture trigger is satisfied, perform a data set simplification algorithm on the raw data to generate a simplified set of raw data and log the simplified set of raw data (in memory); the controller (110) further to execute rich data capture instructions (paragraph [0016]) to: monitor the raw data for satisfaction of a rich data capture trigger; and when the rich data capture trigger is satisfied, identify and log an unsimplified block of raw data for rich data analysis, the unsimplified block of raw data spanning a data window that covers a time at which the rich data capture trigger was satisfied, the unsimplified block of raw data containing raw data that is additional to the raw data contained in the simplified set of raw data; and a communication interface to transmit the simplified set of raw data and the unsimplified block of raw data to a server (202).
Thornburg does not clearly teach classifying the raw data into simplified and rich data using a trigger value. However, Thornburg teaches the ECG transforms the raw data (which is simple data; see paragraph [0053]) into rich data (paragraph [0017]) since modern consumer electronics interfaces are built around rich data flows in which data is sent within containers that provide context and response methods for the contained data (paragraph [0016]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thornburg by classifying to raw data into simple and rich data using the ECG using critical values as suggested by Thornburg to make the data available for advanced electronic interfaces.
Regarding claim 13, further comprising a raw data buffer to store the raw data to be monitored for satisfaction of the simplified data capture trigger and the rich data capture trigger.
Regarding claim 14, further comprising logging memory (114) to store the logged simplified set of raw data and the logged unsimplified block of raw data prior to transmission by the communication interface (104-i) to the server (202).
Regarding claim 15, further comprising:
a sensor (120) to gather sensor data at the asset tracking device; and
a locating device (gps) to obtain location data of the asset tracking device;
wherein the data source  comprises the sensor, the locating device, or an onboard diagnostic port (108) of the asset (102), and wherein the interface layer comprises a first interface (vehicle buses 106) to obtain the sensor data from the sensor, a second interface to obtain the location data from the locating device, and a third interface to obtain asset data from the onboard diagnostic port (108).
Regarding claim 16,  A non-transitory machine-readable storage medium (114) comprising instructions that when executed cause a controller (110) of an asset tracking device to:
obtain raw data (120) from a data source onboard an asset (102);
monitor the raw data for satisfaction of a simplified data capture trigger;
when the simplified data capture trigger is satisfied, perform a dataset
simplification algorithm on the raw data to generate a simplified set of raw data,
and log the simplified set of raw data;
monitor the raw data for satisfaction of a rich data capture trigger ( [0017]);
when the rich data capture trigger is satisfied, identify and log (in memory) an
unsimplified block of raw data for rich data analysis, the unsimplified block of
raw data spanning a data window that covers a time at which the rich data
capture trigger was satisfied, the unsimplified block of raw data containing raw
data that is additional to the raw data contained in the simplified set of raw data;
and transmit (104-i) the simplified set of raw data and the unsimplified block of raw
data to a server (202).
Thornburg does not clearly teach classifying the raw data into simplified and rich data using a trigger value. However, Thornburg teaches the ECG transforms the raw data (which is simple data; [0053])  into rich data (paragraph [0017]) since modern consumer electronics interfaces are built around rich data flows in which data is sent within containers that provide context and response methods for the contained data (paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thornburg by classifying to raw data into simple and rich data using the ECG using critical values as suggested by Thornburg to make the data available for advanced electronic interfaces.
Regarding claim 17, wherein the instructions further cause the controller (ECG 110) to:
monitor the raw data for satisfaction of the rich data capture trigger by evaluating the rich data capture trigger for a first data type (such vehicle speed, oil life, etc.; [0040]); wherein the unsimplified block of raw data comprises raw data of the first data type.
Regarding claim 19, wherein the unsimplified block of raw data further comprises raw data of a second data type (other types of data such current audio source) different from the first data type.
Regarding claim 20, wherein the simplified set of raw data is to be processed for telematics services (104), and wherein the instructions are further to cause the controller (ECG 110)  to flag the unsimplified block of raw data for rich data analysis separate from processing of the simplified set of raw data for the telematics services.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/008,151 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and adds obvious features in other respects such transmitting data to a server.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 3, 5, 8, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose capturing data from an asset.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747